*By the Court:
It is not necessary to constitute a good consideration for an .•assumpsit that the party making the promise should receive any .actual value or benefit from the party to whom the promise is made, if, in consequence of the transaction, a loss has been sustained by such a party; this has long been settled.
In this case the plaintiff parted with his pledge, by which he lost a security for so much of his debt, and also rendered himself liable to N. Pope, the owner, for the value of it. This prejudice to him, incurred at the request and upon the promise of the defendant, constitutes a good consideration to sustain an action of •assumpsit. It is of no importance that the defendant could gain mo advantage from the contract; he took that risk upon himself, ,and the fact does not render the contract nudum pactum. The motion must be overruled, and judgment rendered for the plaintiff.